SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [X]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Stock and Bond Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [ X ]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: FEDERATED STOCK AND BOND FUND, INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD SEPTEMBER 5, 2008 A special meeting of the shareholders of Federated Stock and Bond Fund, Inc.(the “Fund” or “Corporation”) will be held at 5800 Corporate Drive, Pittsburgh, Pennsylvania 15237-7000, at 2:00 p.m. (Eastern Time), on September 5, 2008, to consider the following proposals: (1) To approve or disapprove a proposed Agreement and Plan of Reorganization (“Agreement”) pursuant to which the Fund will change its domicile and form of organization from a Maryland corporation to a Massachusetts business trust.Pursuant to the Agreement, a newly createdMassachusetts business trust, named Federated Stock and Bond Fund(the “Reorganized Fund”), would acquire all of the assets and liabilities of the Fund in exchange for shares of beneficial interest of the Reorganized Fund to be distributed pro rata by the Fund to its shareholders in complete liquidation and dissolution of the Fund. (2) To approve or disapprove theremoval of the fundamental policy on short selling and purchasing on margin, replacing it with a new non-fundamental policy on purchasing on margin. (3) To approve or disapprove a revision to the policy on investing in commodities to allow investment in commodities to the maximum extent permitted under the Investment Company Act of 1940 (the “1940 Act”). (4) To approve or disapprove a revision to the policy on borrowing and issuing senior securities to allow borrowing money and issuing senior securities to the maximum extent permitted under the 1940 Act. The Board of Directors has fixed July 7, 2008 as the record date for determination of shareholders entitled to vote at the meeting. By Order of the Board of Directors, John W.
